DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on July 4th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Menchik (US 2006/0127153) in view of Tsukida (US 9415601) and Shigemura (US 2001/0017642).
Regarding claim 1, Menchik discloses a shaping device comprising: a plurality of inkjet heads (ref. #410) that eject the ink of a color different from each other (Para. 42); a plurality of ink supplying systems (ref. #415) that supply a corresponding ink to each of the plurality of inkjet heads (Para. 42); and a controller (ref. #105) that controls a supply of the ink from the plurality of ink supplying systems to the plurality of inkjet heads (Para. 43); wherein each of the ink supplying system comprising: a weight measuring portion (ref. #430) that measures at least a weight of the ink stored in an ink container (Para. 43); a refilling pump that extracts the ink from a refill container capable of refilling the ink to the ink container and refills the ink to the ink container (Para. 45), 
Yet in a similar field of endeavor, Tsukida discloses a printing apparatus comprising an ink tank, a sensor for performing ink detection and a control unit for executing the ink detection using the sensor (Abstract). The control unit controls the system by measuring the weight of the ink and determining whether to refill the container when the amount of ink in the container is smaller than or equal to a predetermined set value (Col. 14, lines 8 – 14), which is set according to the type of the ink (Col. 15, lines 30 – 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Menchik by setting the set value according to the type of the ink, as Tsukida discloses that this limitation is a known option in the art. Applying a known technique to a known device is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 —97 (2007) (see MPEP § 2143, D.). However, these references do not disclose a sub-tank that is arranged in a supplying path which is from the ink container to the inkjet head to store the ink and that refills the ink to the inkjet head.
Yet in a similar field of endeavor, Shigemura discloses an ink jet recording apparatus for discharging ink comprising an improved ink supply route (Abstract). Furthermore, Shigemura 
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Menchik and Tsukida by including a sub-tank between the ink container and inkjet head, as Shigemura teaches this is a known option in the art. Applying a known technique to a known device is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 —97 (2007) (see MPEP § 2143, D.).
Regarding claims 2 and 3, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 1, as described above. Additionally, the limitations of the first set value and the second set value described in claims 2 and 3 are considered intended use limitations of the apparatus. Menchik in view of Tsukida and Shigemura teaches the structure, therefore Menchik is capable of using the different ratios, as described in claims 2 and 3. There is no structural difference that allows for the use of the different ratios, thus there is no difference between the art and the intended use.
Regarding claim 4, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 2, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art that a capacity of the ink container used in the first ink supplying system and a capacity of the ink container used in the second ink supplying system are substantially equal. A limitation of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 
Regarding claims 5 and 7, Menchik in view of Tsukida teaches the invention disclosed in claim 2, as described above. Furthermore, Menchik teaches that the three-dimensional object colored using a plurality of inks is shapeable (Para. 22, use of a leveler indicates the product is shapeable). Menchik also teaches using cartridges with different colors and properties (Para. 29, Para. 42). Additionally, the color and properties of the inks used, as described in claims 5 and 7, are insignificant to the patentability of the claims since they add no structure to the claims.
Regarding claim 8, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 1, as described above. Furthermore, Shigemura discloses the shaping device comprising an ink circulating path through which the ink circulates (Fig. 11); wherein in the ink circulating path is arranged with: a three-way valve (ref. #1502) that switches an input from a first and a second output to one outlet (Para. 21), a first flow path arranged on a side of the outlet and connected with an ink pump that sends the ink to the sub-tank (Para. 17), a supplying path arranged on a side of the first inlet and supplies the ink from the ink container (Para. 17), and a second flow path arranged on a side of the second inlet and returns the ink from the sub-tank (Para. 20); wherein in the sub-tank, a liquid level detection sensor (ref. #405) that detects a liquid level of the ink in the sub-tank is arranged (Para. 161), and the controller switches the input of the three-way valve based on a measurement value of the liquid level detection sensor (Para. 176).
Regarding claim 10, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 8, as described above. Furthermore, Shigemura discloses a deaerating module that carries out deaeration of the ink arranged in the ink circulating path (Para. 27; Para. 35).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Menchik, Tsukida, and Shigemura as applied to claim 8 above, and further in view of Tamaki (US 2010/0295905).
Regarding claim 9, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 8, as described above. However, these references do not teach an air pressure adjusting pump that changes an air pressure in the sub-tank. Yet, in a similar field of endeavor, Tamaki discloses an ink supply device for an inkjet printer (Abstract). This invention includes an ink circulating path, being arranged with: a sub-tank (ref. #120) that is arranged in a vicinity of the inkjet head to store the ink that refills the ink to the inkjet head (Para. 43). Furthermore, Tamaki teaches an air pressure adjusting pump that changes an air pressure in the sub-tank (Para. 43); wherein the controller controls the air pressure adjusting pump to adjust a pressure of supplying ink from the sub-tank to the inkjet head (Para. 62). It would have been obvious to one of ordinary skill in the art at the time to combine the invention of Menchik, Tsukida, and Shigemura with the air pressure adjusting pump taught by Tamaki.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, A.).
Regarding claim 11, Menchik in view of Tsukida and Shigemura teaches the invention disclosed in claim 8, as described above. However, these references do not teach a plurality of sub-tanks. Yet, Tamaki discloses Tamaki teaches a plurality of sub-tanks (Para. 37). It would have been obvious to one of ordinary skill in the art to arrange a first sub -tank upstream of the inkjet head, and a second sub-tank arranged downstream of the inkjet head, for the purpose of collecting and recycling the ink.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Menchik (US 2006/0127153) in view of Shigemura (US 2001/0017642).
 Regarding claim 12, Menchik discloses a shaping device comprising: a plurality of inkjet heads (ref. #410) that eject the ink of a color different from each other (Para. 42); a plurality of ink supplying systems (ref. #415) that supply a corresponding ink to each of the plurality of inkjet 
Yet in a similar field of endeavor, Shigemura discloses an ink jet recording apparatus for discharging ink comprising an improved ink supply route (Abstract). Furthermore, Shigemura discloses a conventional recording apparatus comprising a sub-tank (ref. #1401) that is arranged in a supplying path (Fig. 11) which is from the ink container to the inkjet head to store the ink and that refills the ink to the inkjet head (Para. 16), a three-way valve (ref. #1502) that switches an input from a first and a second output to one outlet (Para. 21), a first flow path arranged on a side of the outlet and connected with an ink pump that sends the ink to the sub-tank (Para. 17), a supplying path arranged on a side of the first inlet and supplies the ink from the ink container without passing through the sub-tank (Para. 17; Para. 11), and a second flow path arranged on a side of the second inlet and returns the ink from the sub-tank (Para. 20); wherein in the sub-tank, a liquid level detection sensor (ref. #405) that detects a liquid level of the ink in the sub-tank is arranged (Para. 161), and the controller switches the input of the three-way valve based on a measurement value of the liquid level detection sensor (Para. 176).
It would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Menchik by including a sub-tank between the ink container and inkjet head, as Shigemura teaches this is a known option in the art. Applying a known technique to a known device is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 —97 (2007) (see MPEP § 2143, D.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743